Exhibit 10.2 THIS INSTRUMENT, AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY, ARE SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AGREEMENT DATED MARCH 12, 2, NATIONAL ASSOCIATION, AS AGENT, AND GILL FAMILY CAPITAL MANAGEMENT, INC., AND CONSENTED TO BY THE BORROWERS DEFINED THEREIN. PROMISSORY NOTE Louisville, Kentucky March 12, 2015 FOR VALUE RECEIVED, each of the undersigned, Sypris Solutions, Inc. , a Delaware corporation, Sypris Technologies, Inc. , a Delaware corporation (“ Technologies ”), Sypris Electronics, LLC , a Delaware limited liability company (“ Electronics ”), SYPRIS DATA SYSTEMS, INC. , a Delaware corporation, SYPRIS TECHNOLOGIES MARION, LLC , a Delaware limited liability company, SYPRIS TECHNOLOGIES KENTON, INC. , a Delaware corporation, SYPRIS TECHNOLOGIES MEXICAN HOLDINGS, LLC , a Delaware limited liability company, SYPRIS TECHNOLOGIES NORTHERN, INC. , a Delaware corporation, SYPRIS TECHNOLOGIES SOUTHERN, INC. , a Delaware corporation, and SYPRIS TECHNOLOGIES INTERNATIONAL, INC. , a Delaware corporation (each a “ Maker ” and collectively, the “ Makers ”), hereby jointly and severally promise and agree to pay to the order of GILL FAMILY CAPITAL MANAGEMENT, INC., a Delaware corporation with principal office and place of business at 101 Bullitt Lane, Suite 450, Louisville, Kentucky 40222 (the “ Lender ”), the principal sum of up to FOUR MILLON DOLLARS ($4,000,000.00) (the “ Loan ”), together with interest thereon as provided below. The terms and provisions of this Promissory Note (this “ Note ”) are as follows: 1.
